Name: 2014/934/EU: Commission Implementing Decision of 17 December 2014 on the withdrawal from the Official Journal of the European Union of the reference of standard EN 13525:2005+A2:2009 on Wood chippers under Directive 2006/42/EC of the European Parliament and of the Council (notified under document C(2014) 9507) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: consumption;  technology and technical regulations;  health;  means of agricultural production
 Date Published: 2014-12-19

 19.12.2014 EN Official Journal of the European Union L 365/156 COMMISSION IMPLEMENTING DECISION of 17 December 2014 on the withdrawal from the Official Journal of the European Union of the reference of standard EN 13525:2005+A2:2009 on Wood chippers under Directive 2006/42/EC of the European Parliament and of the Council (notified under document C(2014) 9507) (Text with EEA relevance) (2014/934/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 10 thereof, Having regard to the opinion of the committee established by Article 22 of Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more essential health and safety requirements set out in Annex I to Directive 2006/42/EC, the machine built in accordance with this standard is presumed to meet the essential health and safety requirements concerned. (2) In July 2012, France lodged a formal objection in accordance with Article 10 of Directive 2006/42/EC in respect of standard EN 13525:2005+A2:2009 Forestry machinery  Wood chippers  Safety proposed by the European Committee for Standardisation (CEN) to be harmonised under Directive 2006/42/EC. The standard supersedes the previous version EN 13525:2005+A1:2007, the reference of which was first published in the Official Journal of the European Union on 6 November 2007 (3). (3) The formal objection is based on the failure of the provisions 4.2.4 Infeed stop control and 4.3.3 Hazards related to infeed components and chipping components of the standard, to sufficiently cover the essential health and safety requirements laid down in Annex I to Directive 2006/42/EC, since it does not take properly into account the possibility that the operators can be caught up in and pulled towards dangerous moving parts of the machine, without being able to activate the emergency stop function. (4) Having examined the standard EN 13525:2005+A2:2009 together with the representatives of the committee established by Article 22 of Directive 2006/42/EC, the Commission concluded that the standard fails to meet the essential health and safety requirements provided for in points 1.3.7 Risks related to moving parts and 1.3.8.2 Moving parts involved in the process of Annex I to Directive 2006/42/EC, for the reason that the machines designed to comply with those requirements present major risks for operators and third parties, fatal accidents having been already encountered. (5) Taking into consideration the need to improve the safety aspects of the standard EN 13525:2005+A2:2009, the reference of that standard should be withdrawn from the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 13525:2005+A2:2009 Forestry machinery  Wood chippers  Safety shall be withdrawn from the Official Journal of the European Union. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 157, 9.6.2006, p. 24. (2) OJ L 316, 14.11.2012, p. 12. (3) OJ C 264, 6.11.2007, p. 1.